******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  MEADOWBROOK CENTER, INC. v. BUCHMAN—CONCURRENCE

  SCHALLER, J., concurring. I concur with the result
reached in the majority opinion. I write separately, how-
ever, because I believe the result should be reached
instead by addressing the claim by the defendant,
Robert Buchman, that the trial court improperly deter-
mined that he was personally liable for the financial
obligations of his mother, Maude Buchman, as a result
of his having breached § IV of the admission agreement
he entered into with the plaintiff nursing care facility,
Meadowbrook Center, Inc.1 In my view, the contract
interpretation issue, which precedes the damage issue
in the analysis, is dispositive.2 Accordingly, I respect-
fully concur.
   The record reveals the following relevant facts and
procedural history, which are set forth more fully in
the majority opinion. In order to secure admission for
his mother to the plaintiff’s nursing facility, the defen-
dant entered into the admission agreement with the
plaintiff in November, 2006. The agreement, drafted by
the plaintiff, described the defendant as the ‘‘responsi-
ble party.’’3 The defendant later failed to comply with
§ IV of the agreement when he did not provide the
Department of Social Services (department) with infor-
mation it requested with respect to the resident’s Medic-
aid application. The plaintiff brought suit against the
defendant, seeking to recover the entire debt incurred
during the resident’s stay at its facility between July,
2008, and May, 2009, a total sum of $99,820.78.4 In its
oral decision, the court rendered judgment in favor of
the plaintiff with respect to its breach of contract claim.
The court determined that the defendant, as the
‘‘responsible party’’ in breach of the agreement, was
personally liable for the plaintiff’s financial losses, mea-
sured at the Medicaid rate, of $47,561.18.5 This
appeal followed.
   On appeal, it is undisputed that the defendant exe-
cuted the agreement in the sole capacity as the ‘‘respon-
sible party,’’ as specified in the plaintiff’s agreement,
and that his failure to provide the pertinent information
to the department constituted a breach of § IV. Notwith-
standing his failure to comply with that provision, the
defendant contends that the first clause of § XVIII (2)
of the agreement provides that the ‘‘responsible party’’
is not personally liable for the resident’s financial obli-
gations. Insofar as the plaintiff seeks to hold him liable
for damages predicated on the resident’s financial obli-
gations, the defendant contends that the trial court
erred in holding him personally liable for breaching
§ IV. The plaintiff, in response, contends that the second
clause of § XVIII (2) provides that the ‘‘responsible
party’’ can be personally liable for failing to perform
his obligations in the agreement. Accordingly, the issue
that must be resolved is the extent to which, as well
as the circumstances under which, a ‘‘responsible
party’’ can be held personally liable for breaching a
nursing facility’s admission agreement. Because the res-
olution of this issue requires interpretation of the rele-
vant contractual provisions, the agreement itself is the
starting point of the analysis.
   The standard of review for interpretation of a con-
tract is well settled. ‘‘[I]n the absence of a claim of
ambiguity, the interpretation of [a] contract presents a
question of law.’’ (Internal quotation marks omitted.)
Reid v. Landsberger, 123 Conn. App. 260, 285, 1 A.3d
1149 (Bishop, J., concurring in part and dissenting in
part), cert. denied, 298 Conn. 933, 10 A.3d 517 (2010).
On appeal, the parties do not assert that the agreement
is ambiguous.6 Accordingly, the interpretation of the
agreement presents a question of law subject to plenary
review. The legal principles that govern the interpreta-
tion of a contract are also well settled. ‘‘A contract must
be construed to effectuate the intent of the parties,
which is determined from the language used interpreted
in the light of the situation of the parties and the circum-
stances connected with the transaction.’’ (Internal quo-
tation marks omitted.) Allstate Life Ins. Co. v. BFA Ltd.
Partnership, 287 Conn. 307, 313, 948 A.2d 318 (2008).
‘‘In ascertaining intent, we consider not only the lan-
guage used in the contract but also the circumstances
surrounding the making of the contract, the motives
of the parties and the purposes which they sought to
accomplish.’’ (Internal quotation marks omitted.) Bar-
nard v. Barnard, 214 Conn. 99, 109–10, 570 A.2d 690
(1990). ‘‘[T]he individual clauses of a contract . . . can-
not be construed by taking them out of context and
giving them an interpretation apart from the contract
of which they are a part . . . . A contract should be
construed so as to give full meaning and effect to all
of its provisions . . . .’’ (Internal quotation marks omit-
ted.) FCM Group, Inc. v. Miller, 300 Conn. 774, 811, 17
A.3d 40 (2011).
   In the present case, the parties’ dispute centers on
the potential liability of the ‘‘responsible party’’ under
the agreement. The defendant, by virtue of executing
the agreement as the ‘‘responsible party,’’ agreed to
perform certain obligations related to facilitating the
resident’s Medicaid eligibility.7 Although the designa-
tion ‘‘responsible party’’ is not defined within the four
corners of the agreement, § XVIII, entitled ‘‘Obligation
of the Parties,’’ is instructive. Specifically, § XVIII (2)
provides that ‘‘[t]he Responsible Party does not person-
ally guarantee or serve as surety for payment as
described in [§§] II, III, and XIV. Responsible Party
liability for failure to perform any of the other obliga-
tions set forth in this agreement shall be determined
in accordance with the provisions of the agreement.’’
The first clause plainly and unambiguously provides
that the ‘‘responsible party’’ is not a guarantor or surety
of the resident’s financial obligations.8 In contrast, the
second clause contemplates a scenario in which the
‘‘responsible party’’ can be liable for breaching ‘‘any of
the other obligations’’ in the agreement. The liability
of the ‘‘responsible party’’ in such a scenario is to be
determined ‘‘in accordance with the provisions of this
agreement,’’ which, absent a qualifier, means all of the
provisions in the agreement—including, of course, the
first clause of § XVIII (2). See Cantonbury Heights Con-
dominium Assn., Inc. v. Local Land Development,
LLC, 273 Conn. 724, 735, 873 A.2d 898 (2005) (we con-
strue contract language in accord with its natural and
ordinary meaning); see also Biro v. Matz, 132 Conn.
App. 272, 279, 33 A.3d 742 (2011) (to analyze effect
of contract provisions, contract must be construed as
a whole).
   What both parties fail to acknowledge, however, is
that § XVIII (2) must be construed in light of the law
from which it is unmistakably derived. ‘‘[P]arties con-
tract with reference to existing law, except when the
contract discloses a contrary intention . . . . [A] stat-
ute existing at the time [a contract] is executed becomes
a part of it and must be read into it just as if an express
provision to that effect were inserted therein.’’9 (Cita-
tion omitted.) Hatcho Corp. v. Della Pietra, 195 Conn.
18, 21, 485 A.2d 1285 (1985). The plaintiff, as a nursing
facility that admits patients eligible for Medicaid, is
governed by the admission requirements set forth in
both the federal Nursing Home Reform Act and the
Connecticut Patients’ Bill of Rights, which parallels the
federal framework. See 42 U.S.C. § 1396r et seq.; Gen-
eral Statutes § 19a-550. The first clause of § XVIII (2)
replicates the language of 42 U.S.C. § 1396r (c) (5) (A)
(ii), which provides that a nursing facility must not
‘‘require a third party guarantee of payment . . . as a
condition of admission (or expedited admission) to, or
continued stay in, the facility . . . .’’ The language of
42 U.S.C. § 1396r (c) (5) (B) (ii), however, ‘‘shall not
be construed as preventing a facility from requiring an
individual, who has legal access to a resident’s income
or resources available to pay for care in the facility, to
sign a contract (without incurring personal financial
liability) to provide payment from the resident’s
income or resources for such care.’’ (Emphasis added.)
The inclusion of contractual language that so closely
parallels a specific statutory provision cannot be per-
ceived as merely coincidental. Rather, any reasonable
construction of the agreement will begin with the pre-
sumption that the parties intended § XVIII (2) to func-
tion in a manner consistent with the law.10
   Construing § XVIII (2) in a manner consistent with
the foregoing law, it is evident that the liability of the
‘‘responsible party’’ for failing to perform ‘‘any of the
other obligations’’ in the agreement is limited to the
failure to perform obligations involving ‘‘payment from
the resident’s income or resources for such care.’’11 42
U.S.C. § 1396r (c) (5) (B) (ii). Indeed, 42 U.S.C. § 1396r
(c) (5) (B) (ii) permits a nursing facility to require an
individual with access to and control of the resident’s
funds to sign the agreement, but it plainly states that
such an individual does so without assuming personal
liability.12 This construction is further supported by the
inclusion of terms that expressly provide for the
‘‘responsible party’’ to render payment to the plaintiff
from the resident’s resources under the precise circum-
stances described in 42 U.S.C. § 1396r (c) (5) (B) (ii).
Section IV (5) of the agreement, for example, expressly
delineates a scenario where the ‘‘responsible party’’ may
be liable for payment of the resident’s expenses: ‘‘If the
Responsible Party has received a transfer of assets from
the Resident that result in the Resident’s ineligibility
for Medicaid . . . the Responsible Party agrees that
these assets, or an amount of the Responsible Party’s
funds at least equal to these assets, will be used for the
cost of care and services rendered to the Resident until
the Resident is determined to be eligible for Medicaid.’’
(Emphasis added.) Moreover, this court previously has
held that an obligation identical to the one found in § V
of the agreement gave rise to responsible party liability
for payment.13 In Sunrise Healthcare Corp. v. Azari-
gian, 76 Conn. App. 800, 821 A.2d 835 (2003), this court
determined that the responsible party was liable ‘‘only
for her handling of the [resident’s] assets and only to
the extent that [the resident’s] assets would cover out-
standing payments owed to the plaintiff.’’ (Emphasis
added.) Id., 808. In Sunrise Healthcare Corp., the
responsible party was not held liable for the resident’s
financial obligations, but for the misappropriation of
funds ‘‘that belonged at all times to [the resident]’’ and
that the agreement required to be used for payment to
the facility. Id. The responsible party’s potential liability
for failing to appropriate the resident’s funds for pay-
ment to the facility as required by the agreement ‘‘is
analogous to a trustee’s liability for an unauthorized
use of trust property. Just as the [responsible party] is
bound by the terms of the [agreement], so a trustee
must act in accordance with the terms of the trust
instrument.’’ Id., 809. Stated differently, the responsible
party was liable only for using the resident’s funds for
purposes other than payment to the facility in violation
of the agreement.
   The question in the present case, by contrast, is
whether the ‘‘responsible party’’ can be held personally
liable for the resident’s financial obligations as a result
of failing to perform ‘‘other obligations’’ that do not
involve the appropriation of the resident’s funds but,
rather, involve merely helping to secure Medicaid bene-
fits for the resident. Specifically, the ‘‘other obligations’’
that the defendant failed to perform are found in § IV
of the agreement, entitled ‘‘Resident’s Assets: Medicaid
Assistance.’’ It appears that the defendant’s failure to
provide the department with the information it
requested in connection with the resident’s Medicaid
application constituted a breach of § IV (2) and (4), or
both.14 Section IV (2) provides that ‘‘[t]he . . . Respon-
sible Party agree[s] to provide all information that may
be requested by the [department] in connection with
the [Medicaid] application in accordance with any dead-
lines established by the department.’’ Section IV (4)
provides in relevant part that ‘‘[t]he . . . Responsible
Party agree[s] to act promptly and expeditiously to
establish and maintain eligibility for Medicaid . . . .’’
Pursuant to § XVIII (1), the defendant agreed to ‘‘under-
take faithfully’’ his obligations under § IV. The trial court
determined that the defendant was personally liable for
$47,561.18 as a result of failing to perform his obliga-
tions under § IV. But neither § IV (2) nor (4) involves
an obligation requiring the ‘‘responsible party’’ to appro-
priate the resident’s funds for payment to the plaintiff.
When an individual with legal access to a resident’s
income signs an admission agreement, he or she does
so ‘‘without incurring personal financial liability . . . .’’
42 U.S.C. § 1396r (c) (5) (B) (ii). ‘‘Personal liability’’ is
defined as ‘‘[a] kind of responsibility for the payment
or performance of an obligation which exposes the
personal assets of the responsible person to payment
of the obligation.’’ Black’s Law Dictionary (6th Ed.
1990). The court held the defendant personally liable
under the agreement for damages predicated on the
resident’s outstanding financial obligations, not the
sum of the resident’s funds or assets that were under
the defendant’s control and not appropriated for pay-
ment to the plaintiff.15 The agreement does not subject
the ‘‘responsible party’’ to personal liability for the resi-
dent’s financial obligations. The plain and unambiguous
language of § XVIII (2) states that the ‘‘responsible
party’’ is not a guarantor or surety for payment of the
resident’s financial obligations. The agreement is
devoid of any language providing an exception to this
rule for any breach by the ‘‘responsible party.’’ Accord-
ingly, the trial court’s conclusion to the contrary was
improper. The defendant is not personally liable for the
resident’s financial obligations as a result of failing to
perform the obligations in § IV (2) and (4).16
   In sum, the plaintiff was not without a remedy for
the defendant’s breach but, instead, is simply without
the remedy it wants to have and now seeks.17 By virtue
of the contract language that the plaintiff, itself, drafted,
the plaintiff foreclosed the possibility of recovering the
resident’s outstanding financial obligations from the
defendant personally for this breach. It is axiomatic
that courts do not impose liability where none exists.
See, e.g., Herbert S. Newman & Partners, P.C. v. CFC
Construction Ltd. Partnership, 236 Conn. 750, 759, 674
A.2d 1313 (1996) (contracts must be enforced as
drafted, not enforced to relieve party from difficulties);
see also Gibson v. Capano, 241 Conn. 725, 732, 699
A.2d 68 (1997) (courts do not rewrite contracts for
parties). This principle is at its apogee where both the
language of the contract and the statute from which it
is derived plainly indicate the absence of liability. When
an individual with legal access to a resident’s income
signs an admission agreement, he or she does so ‘‘with-
out incurring personal financial liability . . . .’’ 42
U.S.C. § 1396r (c) (5) (B) (ii). If Congress intended that
these individuals could incur personal liability for the
resident’s financial obligations by executing an admis-
sion agreement, it certainly would not have used the
language ‘‘without incurring personal financial lia-
bility.’’18
  I concur with the majority insofar as it reverses the
judgment of the trial court with direction to render
judgment in favor of the defendant on remand. Respect-
fully, however, I would do so on the ground set forth
in this opinion.
   1
     This claim, which was properly raised by the defendant on appeal, was
argued by both parties in their briefs and during oral argument before
this court.
   2
     See Tallmadge Bros., Inc. v. Iroquois Gas Transmission System, L.P.,
252 Conn. 479, 494 n.12, 746 A.2d 1277 (2000) (‘‘[b]ecause we conclude that
the defendant improperly was held liable for breach of contract, we do not
address the parties’ respective claims as to the proper measure of damages’’).
   3
     Carole Burnham, the plaintiff’s director of finance, testified that the
defendant did not have any role in drafting the admission agreement.
   4
     This sum represented the private pay rate and was later reduced by
stipulation of the parties to $47,561.18. The stipulated sum represents the
Medicaid rate. See footnote 8 of the majority opinion.
   5
     The court stated that ‘‘with or without the conservator’s designation,
[the defendant] was personally liable as the responsible party who signed
the contract.’’
   6
     The majority references Sturman v. Socha, 191 Conn. 1, 463 A.2d 527
(1983). Sturman, an opinion from our Supreme Court, addressed a claim
that the term ‘‘responsible party’’ was ambiguous. Sturman, however, was
decided nearly five years prior to the legislative reforms of the Medicaid
program in 1988. See Omnibus Budget Reconciliation Act of 1987, Pub. L.
No. 100-203, 101 Stat. 1330. Moreover, the admission agreement at issue in
Sturman was executed on August 26, 1974, nearly fourteen years prior to
these reforms. Sturman v. Socha, supra, 2–3. In light of the impact this
legislation had on the meaning of the term ‘‘responsible party,’’ as it is used
in nursing facility admission agreements, and the absence of any claim of
ambiguity, Sturman is inapposite to the present case.
   7
     With the exception of § V, which is a conditional promise, the responsible
party’s obligations in the agreement are wholly contained in § IV. Section
IV outlines various duties of the responsible party within the context of the
Medicaid application process.
   8
     Sections II, III, and XIV cover payment, security deposits, and total per
diem rate, respectively. The foregoing provisions are the exclusive obliga-
tions of the resident under the agreement.
   9
     Although the parties did not refer to the relevant Medicaid law before
this court, it is axiomatic that we determine ‘‘the intention of the parties
. . . from the language of the [contract] in . . . light of the circumstances
surrounding the parties at the execution of the instrument . . . .’’ (Empha-
sis added.) Hatcho Corp. v. Della Pietra, 195 Conn. 18, 20, 485 A.2d 1285
(1985). The relevant statutes were in effect at the time the parties executed
the agreement.
   10
      The majority devotes significant analysis to the notion that the
agreement complies with the relevant federal statutes and that the provisions
therein do not ‘‘operate as an absolute ban on third party liability in the
nursing home contract context . . . .’’ See part III A of the majority opinion.
There is no dispute that the agreement complies with federal law and that
third party liability is not at issue in the present case. What does not follow
from the majority’s analysis is the conclusion that ‘‘holding a responsible
party personally liable [for failing to comply with contractual obligations
in the agreement] does not run afoul of federal law.’’ See part III A of the
majority opinion. The issue is whether the responsible party can be held
personally liable for the resident’s financial obligations as a result of
breaching the agreement.
    In its complaint, the plaintiff alleged that ‘‘Maude Buchman’s residency
. . . from July 2008 through May 2009 was unpaid, and further as a result
of the Medicaid denial, there is no insurance coverage, public or private
that is available to pay for this time period. The plaintiff is owed [$47,561.18]
as a result of Maude Buchman’s residency during this time period.’’
(Emphasis added.) See footnote 6 of the majority opinion. The complaint
further alleged that ‘‘[a]s a result of the defendant’s breach of the
[agreement], the plaintiff is owed [$47,561.18].’’ The plaintiff’s alleged losses
are predicated on the resident’s financial obligations in the agreement.
    11
       The majority states that this opinion ‘‘suggests that the scope of the
defendant’s liability, and hence any ensuing remedies, must be expressly
provided for in the agreement.’’ See footnote 15 of the majority opinion.
Nowhere does this opinion make such a suggestion. Section XVIII (2) func-
tions to limit the responsible party’s liability under the agreement. Specifi-
cally, it provides that the responsible party is not personally liable for the
resident’s financial obligations. The agreement does not limit the plain-
tiff’s remedies.
    12
       ‘‘The legislative history [of 42 U.S.C. § 1396r] reveals that Congress was
concerned with prohibiting [nursing facilities] from requiring a person, such
as a relative, to accept responsibility for the charges incurred by a resident,
unless that person is authorized by law to disburse the income or assets of
the resident. In such allowable cases, the person providing the guarantee
assumes no personal liability. He or she only promises to make payment
out of the resident’s financial holdings. . . . [Section 1396r (c) (5) (B) (i)
and (ii)] . . . prohibit[s] the facility from requiring a person other than the
resident to assume personal responsibility for any cost of the resident’s
care.’’ (Emphasis added.) 56 Fed. Reg. 48,841 (September 26, 1991) Medicare
and Medicaid; Requirements for Long Term Care Facilities (amending 42
C.F.R. § 483.12).
    13
       Section V of the agreement, entitled ‘‘Responsible Party Control of or
Access to Resident’s Funds,’’ provides that ‘‘i[f] the Responsible Party has
control of or access to the Resident’s income and/or assets, the Responsible
Party agrees that these funds shall be used for the Resident’s welfare,
including but not limited to making prompt payment for care and services
rendered to the Resident in accordance with the terms of this agreement.’’
(Emphasis added.)
    14
       The trial court did not specify which provision of § IV the defendant
breached. The record reveals that the plaintiff, in its complaint, alleged that
the defendant breached the agreement by failing ‘‘to provide [the depart-
ment] with the information they sought within the timeframes they sought
it in order to review [the resident’s] Medicaid application . . . .’’ In addition,
it reveals that the court, in its oral decision, determined that the defendant
submitted an application for Medicaid, but did not provide information as
requested by the department. The plaintiff, in its brief submitted to this
court, indicates that the defendant breached both § IV (2) and (4).
    15
       The agreement obligated the responsible party to pay the plaintiff only
to the extent that it had access to and control of the resident’s resources
and, accordingly, the responsible party is personally liable only to the extent
that it had access to and control of such resources and used them in
violation of the agreement. See Sunrise Healthcare Corp. v. Azarigian,
supra, 76 Conn. App. 808 (‘‘[t]he defendant is liable only for [her] handling
of [the resident’s] assets and only to the extent that [the resident’s] assets
would cover outstanding payments owed to the plaintiff’’ [emphasis added]).
There is no evidence in the record establishing that the defendant used the
resident’s resources for purposes other than payment to the facility. To the
contrary, the record indicates that the resident no longer had ‘‘income or
resources available to pay for care in the facility . . . .’’ 42 U.S.C. § 1396r
(c) (5) (B) (ii).
    16
       The majority disagrees with this conclusion, stating that it cannot agree
with the notion ‘‘that a responsible party who breaches a specific contractual
obligation that it voluntarily agreed to perform and which allegedly resulted
in the nonpayment of tens of thousands of dollars in nursing care costs
nevertheless is immune from liability.’’ (Emphasis altered.) See part III C
of the majority opinion. The majority, however, expressly determined that
the defendant’s breach did not result in the ‘‘nonpayment’’ of any sum. See id.
    In addition, the payment of nursing care costs was the exclusive obligation
of the resident under § II of the agreement. Although the defendant’s breach
resulted in the denial of the resident’s Medicaid application, Medicaid bene-
fits were to be paid to the plaintiff pursuant to the resident’s payment
obligations under § II. Section XVIII (2) states: ‘‘The Responsible Party does
not personally guarantee or serve as surety for payment as described in
[§§] II, III, and XIV.’’ The agreement contains no requirement that any
resources other than the resident’s be used to satisfy the payment obligations
to the plaintiff if the resident’s Medicaid application is denied. Specifically,
§ II provides that ‘‘[t]he resident . . . agrees to pay the . . . [nursing care
costs] . . . except to the extent that payment is made directly to the [plain-
tiff] by a third party such as . . . Medicaid . . . .’’ (Emphasis added.)
Thus, even if the breach caused the plaintiff to ‘‘lose the Medicaid money,’’
the defendant is not personally liable for the amount Medicaid would have
paid. Rather, the resident is liable for the amount she did not pay.
   To be sure, the implementing regulation of 42 U.S.C. § 1496r (c) (5) pro-
vides that ‘‘[t]he facility must not require a third party guarantee of payment
to the facility as a condition of admission or expedited admission, or contin-
ued stay in the facility. However, the facility may require an individual who
has legal access to a resident’s income or resources available to pay for
facility care to sign a contract, without incurring personal financial liabil-
ity, to provide facility payment from the resident’s income or resources.’’
(Emphasis added.) 42 C.F.R. § 483.12 (d) (2). The language of the statutes
and regulation plainly provides that the plaintiff could not have legally
required the defendant to use his personal assets to satisfy the resident’s
payment obligations.
   17
      The plaintiff argues that any interpretation ‘‘absolv[ing]’’ the defendant
of liability for failing to perform his duties renders §§ IV (1) and (2) superflu-
ous. This argument is without merit. According to § XII of the agreement,
unless the resident was eligible for Medicaid, the plaintiff could have trans-
ferred or discharged the resident once her account was more than fifteen
days in arrears. Thus, the plaintiff could have discharged the resident once
her account was in arrears upon learning that her Medicaid application had
been denied and that the resident’s assets and/or funds had been depleted.
   18
      Appellate courts in other jurisdictions similarly have concluded that
responsible party liability is limited to the misappropriation of the resident’s
resources, as in Sunrise Healthcare Corp., or a voluntary promise to guaran-
tee payment, as suggested by the majority. See Troy Nursing & Rehabilita-
tion Center, LLC v. Naylor, 94 App. Div. 3d 1353, 1356, 944 N.Y.S.2d 323
(responsible party liable only to extent resident’s resources misappropri-
ated), leave to appeal dismissed, 19 N.Y.3d 1045, 978 N.E.2d 599, 954 N.Y.S.2d
6 (2012); compare Minn. Stat. Ann. § 144.6501 (4) (d) (West 2011) (‘‘[a]
responsible party shall be personally liable only to the extent the resident’s
income or assets were misapplied’’) with Northfield Care Center, Inc. v.
Anderson, 707 N.W.2d 731, 735 (Minn. App. 2006) (‘‘if a person chooses to
be a ‘responsible party’ and personally guarantee payment for a resident’s
costs, he may do so’’); see also Walton v. Mariner Health of Maryland, Inc.,
391 Md. 643, 667, 894 A.2d 584 (2006) (‘‘[A responsible party’s liability] is
limited to the administration and management of the resident’s funds. [A
responsible party] is not personally liable for the resident’s nursing home
care costs, unless the [responsible party], voluntarily and knowingly agrees
to pay for the resident’s care with the [responsible party’s] own funds.’’).
Moreover, our Superior Court recently arrived at a similar conclusion in
Athena Holdings, LLC v. Marcus, Superior Court, judicial district of Dan-
bury, Docket No. CV-10-6003581 (April 23, 2013) (responsible party liable
to extent resident’s resources misappropriated in violation of agreement,
but not liable for resident’s financial obligations as a result of breaching
promise to help secure Medicaid benefits).